ALTENBERND, Judge.
Deon Gowins appeals his convictions and sentences for a first-degree murder and robbery with a firearm that occurred on January 9, 1998. We affirm his convictions and his first-degree murder sentence without discussion, but reverse his sentence for robbery with a firearm.
Immediately after the return of the jury, the trial court sentenced Gowins to life imprisonment for first-degree murder. This was a mandatory sentence and there was no reason for the trial court to delay sentencing. At the same time, the trial court sentenced Gowins to a concurrent life sentence for the robbery with a firearm. It is obvious that the trial court regarded the length of this sentence as mostly an academic issue. This sentence is the legal maximum for the offense. It was imposed without the assistance of any scoresheet. Gowins requested a presen-tence investigation prior to sentencing and now claims that this life sentence is an upward departure without written reasons.
We conclude that Gowins is entitled to be resenteneed for the robbery with the benefit of a scoresheet. Because the trial court was not aware it might be imposing an upward departure sentence, on remand it may impose a departure sentence if it provides valid written reasons. See Thomas v. State, 780 So.2d 87 (Fla. 2d DCA 1999).
Affirmed in part, reversed in part, and remanded.
THREADGILL, A.C.J., and BLUE, J., Concur.